DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-8, 10-13, 27-28, 30-36 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 10, 27-28, 30, 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “UE behavior on configured grant timer upon DCI reception” (hereinafter referred to as CATT).

	RE Claim 1, CATT discloses a transmission method for a User Equipment (UE), comprising: 
	in a case that a same first Hybrid Automatic Repeat Request (HARQ) process is used by a dynamic-grant Physical Uplink Shared Channel (PUSCH) and a configured-grant PUSCH (See CATT Section 2.2 – prevent using a configured grant close to dynamic grant for same HARQ), 
	transmitting one of the configured-grant PUSCH and the dynamic-grant PUSCH using the first HARQ process (See CATT Section 2.2, FIGs 2-3 – i.e. transmitting dynamic grant first), or 
	transmitting the configured-grant PUSCH or the dynamic-grant PUSCH using the first HARQ process and then transmitting the dynamic-grant PUSCH or the configured-grant PUSCH using the first HARQ process (See CATT Section 2.2, FIGs 2-3 – i.e. transmitting dynamic grant first then configured grant).

	RE Claim 2, CATT discloses a method, as set forth in claim 1 above, wherein the transmitting one of the configured-grant PUSCH and the dynamic-grant PUSCH using the first HARQ process comprises: 
	not using the first HARQ process to transmit the configured-grant PUSCH, re-determining a transmission time of the configured-grant PUSCH and/or an HARQ process, and transmitting the dynamic-grant PUSCH using the first HARQ process in accordance with first configuration information (See CATT Section 2.2, FIGs 2-3 – not transmitting configured grant first and instead, transmitting dynamic grant using first HARQ process; then configured grant is reconfigured to be transmitted later); or 
	not using the first HARQ process to transmit the configured-grant PUSCH, and transmitting the dynamic-grant PUSCH using the first HARQ process (See CATT Section 2.2, FIGs 2-3 – transmitting dynamic grant using first HARQ process instead of configured grant); or 
	not using the first HARQ process to transmit the dynamic-grant PUSCH, and transmitting the configured-grant PUSCH using the first HARQ process in accordance with second configuration information.

	RE Claim 6, CATT discloses a method, as set forth in claim 2 above, wherein not using the first HARQ process to transmit the configured-grant PUSCH and transmitting the dynamic-grant PUSCH using the first HARQ process comprises: 
	in a case that the transmission time of the configured-grant PUSCH using the first HARQ process is before the transmission time of the dynamic-grant PUSCH and the transmission of the configured-grant PUSCH does not overlap with the transmission of the dynamic-grant PUSCH in a time domain, abandoning the transmission of the configured-grant PUSCH using the first HARQ process, and transmitting the dynamic-grant PUSCH using the first HARQ process; or 
	in a case that the transmission time of the configured-grant PUSCH using the first HARQ process is before the transmission time of the dynamic-grant PUSCH and the repetition of the configured-grant PUSCH overlaps with the transmission of the dynamic-grant PUSCH in a time domain, abandoning the transmission of the configured-grant PUSCH using the first HARQ process, and transmitting the dynamic-grant PUSCH using the first HARQ process (See CATT Section 2.2; FIG 3 – when there is a potential overlap of configured grant and dynamic grant, abandoning transmission of configured grant PUSCH for dynamic grant PUSCH).

	RE Claim 7, CATT discloses a method, as set forth in claim 1 above, wherein the transmitting the configured-grant PUSCH using the first HARQ process and then transmitting the dynamic-grant PUSCH using the first HARQ process comprises: 
	in a case that the transmission time of the configured-grant PUSCH using the first HARQ process is before the transmission time of the dynamic-grant PUSCH and the transmission of the configured-grant PUSCH does not overlap with the transmission of the dynamic-grant PUSCH in a time domain, transmitting the configured-grant PUSCH using the first HARQ process, flushing data buffered in the HARQ process after the transmission, and then transmitting the dynamic-grant PUSCH using the first HARQ process; or 
	in a case that the transmission time of the configured-grant PUSCH using the first HARQ process is before the transmission time of the dynamic-grant PUSCH and the repetition of the configured-grant PUSCH overlaps with the transmission of the dynamic-grant PUSCH in a time domain (See CATT Section 2.2; FIG 3 – if configured-grant PUSCH does not overlap with dynamic-grant PUSCH, configured-grant PUSCH is able to be transmitted), transmitting the configured-grant PUSCH using the first HARQ process, transmitting the dynamic-grant PUSCH using the first HARQ process at the transmission time of the dynamic- grant PUSCH, and abandoning the repetition of the configured-grant PUSCH using the same HARQ process after the transmission of the dynamic-grant PUSCH (See CATT Section 2.2; FIG 3 – when there is a potential overlap of repetition of configured grant and dynamic grant, abandoning transmission of repetition configured grant PUSCH for dynamic grant PUSCH).

	RE Claim 10, CATT discloses a transmission method for a network side device, comprising: 
	transmitting first configuration information to a User Equipment (UE), the first configuration information indicating the UE not to use a first Hybrid Automatic Repeat Request (HARQ) process to transmit a configured-grant Physical Uplink Shared Channel (PUSCH) (See CATT Section 2.2 – receiving DCI for UL to CS-RNTI), indicating the UE to re-determine a transmission time of the configured-grant PUSCH and/or an HARQ process (See CATT Section 2.2 – restarting ConfiguredGrantTimer), and indicating the UE to transmit a dynamic-grant PUSCH using the first HARQ process (See CATT Section 2.2 – DCI indicating dynamic-grant PUSCH); or 
	transmitting second configuration information to the UE, the second configuration information indicating the UE not to use the first HARQ process to transmit the dynamic-grant PUSCH, and indicating the UE to transmit the configured-grant PUSCH using the first HARQ process.

	RE Claim 27, CATT discloses a User Equipment (UE), comprising a processor, a memory, and a computer program stored in the memory and executed by the processor (See CATT Section 2.2. – UEs have processors and memory and run computer programs), whereinPage 8 of 14Application No. UnassignedPreliminary AmendmentAttorney Docket Number C4201.10094US01 the computer program is executed by the processor so as to implement a transmission method for the UE, comprising: 
	in a case that a same first Hybrid Automatic Repeat Request (HARO) process is used by a dynamic-grant Physical Uplink Shared Channel (PUSCH) and a configured-grant PUSCH (See CATT Section 2.2 – prevent using a configured grant close to dynamic grant for same HARQ), 
	transmitting one of the configured-grant PUSCH and the dynamic-grant PUSCH using the first HARO process (See CATT Section 2.2, FIGs 2-3 – i.e. transmitting dynamic grant first), or 
	transmitting the configured-grant PUSCH or the dynamic-grant PUSCH using the first HARO process and then transmitting the dynamic-grant PUSCH or the configured-grant PUSCH using the first HARQ process (See CATT Section 2.2, FIGs 2-3 – i.e. transmitting dynamic grant first then configured grant).

	RE Claim 28, CATT discloses a network side device, comprising a processor, a memory, and a computer program stored in the memory and executed by the processor, wherein the computer program is executed by the processor so as to implement the transmission method according to claim 10 (See Claim 10 above).

	RE Claim 30, CATT discloses a UE, as set forth in claim 27 above, wherein the transmitting one of the configured-grant PUSCH and the dynamic-grant PUSCH using the first HARQ process comprises: 
	not using the first HARQ process to transmit the configured-grant PUSCH, re-determining a transmission time of the configured-grant PUSCH and/or an HARQ process, and transmitting the dynamic-grant PUSCH using the first HARQ process in accordance with first configuration information (See CATT Section 2.2, FIGs 2-3 – not transmitting configured grant first and instead, transmitting dynamic grant using first HARQ process; then configured grant is reconfigured to be transmitted later); or 
	not using the first HARQ process to transmit the configured-grant PUSCH, and transmitting the dynamic-grant PUSCH using the first HARQ process (See CATT Section 2.2, FIGs 2-3 – transmitting dynamic grant using first HARQ process instead of configured grant); or 
	not using the first HARQ process to transmit the dynamic-grant PUSCH, and transmitting the configured-grant PUSCH using the first HARQ process in accordance with second configuration information.

	RE Claim 33, CATT discloses a UE, as set forth in claim 30 above, wherein not using the first HARQ process to transmit the configured-grant PUSCH and transmitting the dynamic-grant PUSCH using the first HARQ process comprises: 
	in a case that the transmission time of the configured-grant PUSCH using the first HARQ process is before the transmission time of the dynamic-grant PUSCH and the transmission of the configured-grant PUSCH does not overlap with the transmission of the dynamic-grant PUSCH in a time domain, abandoning the transmission of the configured-grant PUSCH using the first HARQ process, and transmitting the dynamic-grant PUSCH using the first HARQ process; or 
	in a case that the transmission time of the configured-grant PUSCH using the first HARQ process is before the transmission time of the dynamic-grant PUSCH and the repetition of the configured-grant PUSCH overlaps with the transmission of the dynamic-grant PUSCH in a time domain, abandoning the transmission of the configured-grant PUSCH using the first HARQ process, and transmitting the dynamic-grant PUSCH using the first HARQ process (See CATT Section 2.2; FIG 3 – when there is a potential overlap of configured grant and dynamic grant, abandoning transmission of configured grant PUSCH for dynamic grant PUSCH).

	RE Claim 34, CATT discloses a UE, as set forth in claim 27 above, wherein the transmitting the configured-grant PUSCH using the first HARQ process and then transmitting the dynamic-grant PUSCH using the first HARQ process comprises: 
	in a case that the transmission time of the configured-grant PUSCH using the first HARQ process is before the transmission time of the dynamic-grant PUSCH and the transmission of the configured-grant PUSCH does not overlap with the transmission of the dynamic-grant PUSCH in a time domain, transmitting the configured-grant PUSCH using the first HARQ process, flushing data buffered in the HARQ process after the transmission, and then transmitting the dynamic-grant PUSCH using the first HARQ process; or 
	in a case that the transmission time of the configured-grant PUSCH using the first HARQ process is before the transmission time of the dynamic-grant PUSCH and the repetition of the configured-grant PUSCH overlaps with the transmission of the dynamic-grant PUSCH in a time domain (See CATT Section 2.2; FIG 3 – if configured-grant PUSCH does not overlap with dynamic-grant PUSCH, configured-grant PUSCH is able to be transmitted), transmitting the configured-grant PUSCH using the first HARQ process, transmitting the dynamic-grant PUSCH using the first HARQ process at the transmission time of the dynamic- grant PUSCH, and abandoning the repetition of the configured-grant PUSCH using the same HARQ process after the transmission of the dynamic-grant PUSCH (See CATT Section 2.2; FIG 3 – when there is a potential overlap of repetition of configured grant and dynamic grant, abandoning transmission of repetition configured grant PUSCH for dynamic grant PUSCH).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 8, 11-12, 32, 35 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “UE behavior on configured grant timer upon DCI reception” (hereinafter referred to as CATT) in view of Kim et al. (US# 2019/0215862 hereinafter referred to as Kim).

	RE Claim 5, CATT discloses a method, as set forth in claim 2 above, wherein not using the first HARQ process to transmit the dynamic-grant PUSCH in accordance with the second configuration information comprises at least one of: 
	configuring a third timer in accordance with the second configuration information (See CATT section 2.2 – ConfiguredGrantTimer), and not using the first HARQ process to transmit the dynamic-grant PUSCH within a running time period of the third timer (See CATT section 2.2 – FIGs 2&3), a start time of the third timer being before the transmission time of the configured-grant PUSCH (See CATT section 2.2 – FIG 2 – configured grant transmitted after timer starts), the UE being not allowed to transmit the dynamic-grant PUSCH within the running time period of the third timer (See CATT section 2.2 – FIGs 2 dynamic grant shifted until after configuredgranttimer time); 
	configuring a fourth timer in accordance with the second configuration information, and not using the first HARQ process to transmit the dynamic-grant PUSCH within a running time period of the fourth timer, a start time of the fourth timer being after the transmission time of the configured-grant PUSCH, the UE being not allowed to transmit the dynamic-grant PUSCH within the running time period of the fourth timer, and the transmission priority of the dynamic-grant PUSCH being lower than the transmission priority of the configured-grant PUSCH or the logic channel priority of the dynamic-grant PUSCH being lower than the logic channel priority of the configured-grant PUSCH; and 
	in a case that the transmission time of the configured-grant PUSCH using the first HARQ process is before the transmission time of the dynamic-grant PUSCH, configuring a fifth timer in accordance with the second configuration information, and not using the first HARO process to transmit the dynamic-grant PUSCH within a running time period of the fifth timer, wherein the UE is not allowed to transmit the dynamic-grant PUSCH within the running time period of the fifth timer, a start time of the fifth timer is a transmission time of the configured- grant PUSCH, and the transmission priority of the dynamic-grant PUSCH is lower than the transmission priority of the configured-grant PUSCH or the logic channel priority of the dynamic- grant PUSCH is lower than the logic channel priority of the configured-grant PUSCH.
	CATT does not specifically disclose 
	the transmission priority of the dynamic-grant PUSCH being lower than the transmission priority of the configured-grant PUSCH or the logic channel priority of the dynamic-grant PUSCH being lower than the logic channel priority of the configured-grant PUSCH.
	However, Kim teaches of 
	the transmission priority of the dynamic-grant PUSCH being lower than the transmission priority of the configured-grant PUSCH or the logic channel priority of the dynamic-grant PUSCH being lower than the logic channel priority of the configured-grant PUSCH (See Kim [0358] – prioritizing configured grant PUSCH over dynamic-grant PUSCH when there is collision).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the transmission system, as disclosed in CATT, wherein the transmission priority of the dynamic-grant PUSCH being lower than the transmission priority of the configured-grant PUSCH or the logic channel priority of the dynamic-grant PUSCH being lower than the logic channel priority of the configured-grant PUSCH, as taught in Kim. One is motivated as such in order to avoid potential PUSCH transmission collisions (See Kim Background; Summary; [0356]).

	RE Claim 8, CATT discloses a method, as set forth in claim 1 above, wherein the transmitting the dynamic-grant PUSCH using the first HARQ process and then transmitting the configured-grant PUSCH using the first HARQ process comprises: 
	in a case that the transmission time of the configured-grant PUSCH using the first HARQ process is after the transmission time of the dynamic-grant PUSCH, transmitting the dynamic- grant PUSCH using the first HARQ process, and then transmitting the configured-grant PUSCH using the first HARQ process at the transmission time of the configured-grant PUSCH (See CATT section 2.2 – FIG 2 – transmitting dynamic grant PUSCH then configured grant PUSCH); or 
	in a case that the transmission time of the configured-grant PUSCH using the first HARQ process is before the transmission time of the dynamic-grant PUSCH, transmitting the dynamic- grant PUSCH using the first HARQ process, and then transmitting the configured-grant PUSCH using the first HARQ process at the transmission time of the configured-grant PUSCH (See CATT section 2.2 – FIG 2 – transmitting dynamic grant PUSCH then configured grant PUSCH).
	CATT does not specifically disclose 
	the transmission priority or logic channel priority of the configured-grant PUSCH being not lower than the transmission priority or logic channel priority of the dynamic-grant PUSCH; or
	the transmission priority or logic channel priority of the dynamic-grant PUSCH being not lower than the transmission priority or logic channel priority of the configured-grant PUSCH.
	However, Kim teaches of 
	the transmission priority or logic channel priority of the configured-grant PUSCH being not lower than the transmission priority or logic channel priority of the dynamic-grant PUSCH (See Kim [0358] – prioritizing configured grant PUSCH over dynamic-grant PUSCH when there is a potential collision); and
	the transmission priority or logic channel priority of the dynamic-grant PUSCH being not lower than the transmission priority or logic channel priority of the configured-grant PUSCH (See Kim [0357] – prioritizing dynamic grant PUSCH over configured-grant PUSCH when there is a potential collision).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the transmission system, as disclosed in CATT, wherein the transmission priority or logic channel priority of the configured-grant PUSCH being not lower than the transmission priority or logic channel priority of the dynamic-grant PUSCH; and the transmission priority or logic channel priority of the dynamic-grant PUSCH being not lower than the transmission priority or logic channel priority of the configured-grant PUSCH, as taught in Kim. One is motivated as such in order to avoid potential PUSCH transmission collisions (See Kim Background; Summary; [0356]).

	RE Claim 11, CATT discloses a method, as set forth in claim 10 above, wherein the first configuration information is used to configure a first timer (See CATT Section 2.2 – DCI received causes restart to timer), within a time period where the first timer is running, the UE is not allowed to transmit the configured-grant PUSCH (See CATT Section 2.2 – i.e. ConfiguredGrantTimer), a timer starting time of the first timer is a dynamic grant reception time or a transmission time of the dynamic- grant PUSCH (See CATT Section 2.2 – timer restarts when dynamic grant is received).
	CATT does not specifically disclose a transmission priority of the configured-grant PUSCH is lower than a transmission priority of the dynamic-grant PUSCH.
	However, Kim teaches of 
	a transmission priority of the configured-grant PUSCH is lower than a transmission priority of the dynamic-grant PUSCH (See Kim [0357] – prioritizing dynamic grant PUSCH over configured-grant PUSCH when there is a potential collision).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the transmission system, as disclosed in CATT, wherein a transmission priority of the configured-grant PUSCH is lower than a transmission priority of the dynamic-grant PUSCH, as taught in Kim. One is motivated as such in order to avoid potential PUSCH transmission collisions (See Kim Background; Summary; [0356]).

	RE Claim 12, CATT discloses a method, as set forth in claim 10 above, wherein the first configuration information is used to configure a second timer (See CATT Section 2.2 – DCI received causes restart to timer), a timer starting time of the second timer is the dynamic grant reception time or the transmission time of the dynamic-grant PUSCH (See CATT Section 2.2 – timer restarts when dynamic grant is received), and within a running time period of the second timer, the UE is not allowed to transmit a configured-grant PUSCH (See CATT Section 2.2 – i.e. ConfiguredGrantTimer).
	CATT does not specifically disclose not transmitting a PUSCH with a low logic channel priority.
	However, Kim teaches of 
	not transmitting a PUSCH with a low logic channel priority (See Kim [0357]-[0358] – prioritizing dynamic grant PUSCH over configured-grant PUSCH, or vice-versa, when there is a potential collision).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the transmission system, as disclosed in CATT, comprising not transmitting a PUSCH with a low logic channel priority, as taught in Kim. One is motivated as such in order to avoid potential PUSCH transmission collisions (See Kim Background; Summary; [0356]).

	RE Claim 32, CATT discloses a UE, as set forth in claim 30 above, wherein not using the first HARQ process to transmit the dynamic-grant PUSCH in accordance with the second configuration information comprises at least one of: 
	configuring a third timer in accordance with the second configuration information (See CATT section 2.2 – ConfiguredGrantTimer), and not using the first HARQ process to transmit the dynamic-grant PUSCH within a running time period of the third timer (See CATT section 2.2 – FIGs 2&3), a start time of the third timer being before the transmission time of the configured-grant PUSCH (See CATT section 2.2 – FIG 2 – configured grant transmitted after timer starts), the UE being not allowed to transmit the dynamic-grant PUSCH within the running time period of the third timer (See CATT section 2.2 – FIGs 2 dynamic grant shifted until after configuredgranttimer time); 
	configuring a fourth timer in accordance with the second configuration information, and not using the first HARQ process to transmit the dynamic-grant PUSCH within a running time period of the fourth timer, a start time of the fourth timer being after the transmission time of the configured-grant PUSCH, the UE being not allowed to transmit the dynamic-grant PUSCH within the running time period of the fourth timer, and the transmission priority of the dynamic-grant PUSCH being lower than the transmission priority of the configured-grant PUSCH or the logic channel priority of the dynamic-grant PUSCH being lower than the logic channel priority of the configured-grant PUSCH; and 
	in a case that the transmission time of the configured-grant PUSCH using the first HARQ process is before the transmission time of the dynamic-grant PUSCH, configuring a fifth timer in accordance with the second configuration information, and not using the first HARO process to transmit the dynamic-grant PUSCH within a running time period of the fifth timer, wherein the UE is not allowed to transmit the dynamic-grant PUSCH within the running time period of the fifth timer, a start time of the fifth timer is a transmission time of the configured- grant PUSCH, and the transmission priority of the dynamic-grant PUSCH is lower than the transmission priority of the configured-grant PUSCH or the logic channel priority of the dynamic- grant PUSCH is lower than the logic channel priority of the configured-grant PUSCH.
	CATT does not specifically disclose 
	the transmission priority of the dynamic-grant PUSCH being lower than the transmission priority of the configured-grant PUSCH or the logic channel priority of the dynamic-grant PUSCH being lower than the logic channel priority of the configured-grant PUSCH.
	However, Kim teaches of 
	the transmission priority of the dynamic-grant PUSCH being lower than the transmission priority of the configured-grant PUSCH or the logic channel priority of the dynamic-grant PUSCH being lower than the logic channel priority of the configured-grant PUSCH (See Kim [0358] – prioritizing configured grant PUSCH over dynamic-grant PUSCH when there is collision).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the transmission system, as disclosed in CATT, wherein the transmission priority of the dynamic-grant PUSCH being lower than the transmission priority of the configured-grant PUSCH or the logic channel priority of the dynamic-grant PUSCH being lower than the logic channel priority of the configured-grant PUSCH, as taught in Kim. One is motivated as such in order to avoid potential PUSCH transmission collisions (See Kim Background; Summary; [0356]).

	RE Claim 35, CATT discloses a UE, as set forth in claim 27 above, wherein the transmitting the dynamic-grant PUSCH using the first HARQ process and then transmitting the configured-grant PUSCH using the first HARQ process comprises: 
	in a case that the transmission time of the configured-grant PUSCH using the first HARQ process is after the transmission time of the dynamic-grant PUSCH, transmitting the dynamic- grant PUSCH using the first HARQ process, and then transmitting the configured-grant PUSCH using the first HARQ process at the transmission time of the configured-grant PUSCH (See CATT section 2.2 – FIG 2 – transmitting dynamic grant PUSCH then configured grant PUSCH); or 
	in a case that the transmission time of the configured-grant PUSCH using the first HARQ process is before the transmission time of the dynamic-grant PUSCH, transmitting the dynamic- grant PUSCH using the first HARQ process, and then transmitting the configured-grant PUSCH using the first HARQ process at the transmission time of the configured-grant PUSCH (See CATT section 2.2 – FIG 2 – transmitting dynamic grant PUSCH then configured grant PUSCH).
	CATT does not specifically disclose 
	the transmission priority or logic channel priority of the configured-grant PUSCH being not lower than the transmission priority or logic channel priority of the dynamic-grant PUSCH; or
	the transmission priority or logic channel priority of the dynamic-grant PUSCH being not lower than the transmission priority or logic channel priority of the configured-grant PUSCH.
	However, Kim teaches of 
	the transmission priority or logic channel priority of the configured-grant PUSCH being not lower than the transmission priority or logic channel priority of the dynamic-grant PUSCH (See Kim [0358] – prioritizing configured grant PUSCH over dynamic-grant PUSCH when there is a potential collision); and
	the transmission priority or logic channel priority of the dynamic-grant PUSCH being not lower than the transmission priority or logic channel priority of the configured-grant PUSCH (See Kim [0357] – prioritizing dynamic grant PUSCH over configured-grant PUSCH when there is a potential collision).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the transmission system, as disclosed in CATT, wherein the transmission priority or logic channel priority of the configured-grant PUSCH being not lower than the transmission priority or logic channel priority of the dynamic-grant PUSCH; and the transmission priority or logic channel priority of the dynamic-grant PUSCH being not lower than the transmission priority or logic channel priority of the configured-grant PUSCH, as taught in Kim. One is motivated as such in order to avoid potential PUSCH transmission collisions (See Kim Background; Summary; [0356]).

Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “UE behavior on configured grant timer upon DCI reception” (hereinafter referred to as CATT) in view of Lee et al. (US# 2021/0014886 hereinafter referred to as Lee).

	RE Claim 36, CATT discloses a method, as set forth in claim 1 above, wherein the transmitting the configured-grant PUSCH using the first HARQ process and then transmitting the dynamic-grant PUSCH using the first HARQ process comprises: 
	transmitting the configured-grant PUSCH using the first HARQ process, flushing data buffered in the HARQ process after the transmission, and then transmitting the dynamic-grant PUSCH using the first HARQ process; or 
	wherein the transmitting the dynamic-grant PUSCH using the first HARQ process and then transmitting the configured-grant PUSCH using the first HARQ process comprises: 
	transmitting the dynamic-grant PUSCH using the first HARQ process, and then transmitting the configured-grant PUSCH using the first HARQ process (See CATT Section 2.2 – transmitting dynamic-grant PUSCH first then configured-grant PUSCH).
	CATT does not specifically disclose flushing data buffered in the HARQ process after the transmission.
	However, Lee teaches of flushing data buffered in the HARQ process after the transmission (See Lee FIG 9; [0095], [0098] – flushing HARQ buffer after transmission).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the transmission system, as disclosed in CATT, comprising flushing data buffered in the HARQ process after the transmission, as taught in Lee. One is motivated as such in order to improve system efficiency (See Lee [0002]-[0010]).


Allowable Subject Matter
Claims 3, 13, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477